              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00044-MR

ADAM WADE HALL,                  )
                                 )
                    Plaintiff,   )
                                 )
     vs.                         )                   ORDER
                                 )
FNU PRUITT, et al.,              )
                                 )
                    Defendants.  )
________________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion for

Summary Judgment [Doc. 32].

I.    BACKGROUND

      On February 20, 2018, the Plaintiff Adam Wade Hall (the “Plaintiff”),

proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983 alleging the

violation of his civil rights while he was incarcerated at the Marion

Correctional Institute in Marion, North Carolina. [Doc. 1]. The Plaintiff’s

Complaint asserted claims against Teresa Pruitt, Robert Kalinowski, and

George Bright, (the “Defendants”) who all are officers at the Marion

Correctional Institute. [Id.].




        Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 1 of 9
      On April 27, 2018, the Plaintiff’s Complaint was dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).        [Doc. 8].    The Plaintiff was given the

opportunity to file an Amended Complaint within 14 days. [Id.].

      On May 9, 2018, the Plaintiff filed an Amended Complaint against the

Defendants. [Doc. 9]. In his Amended Complaint, the Plaintiff brings claims

against the Defendants for allegedly using excessive force on him on

January 4, 2018. [Id. at 3]. The Plaintiff’s allegations are nonspecific, but he

asserts that the Defendants handcuffed him before striking him with a baton,

hitting him with closed fists, and spraying him with pepper spray. [Id. at 4].

For relief, the Plaintiff’s Amended Complaint seeks $3,000, the return of his

prayer rug, and either transfer from the Marion Correctional Institute or for

“no inmate be in cell with officer.” [Id. at 5].

      On November 7, 2018, the Court conducted a frivolity review of the

Amended Complaint under 28 U.S.C. § 1915 and determined that it

presented cognizable claims against the Defendants for excessive force and

failure to intervene. [Doc. 11 at 14]. The Court dismissed the Plaintiff’s other

claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). [Id.].

      On December 22, 2018, the Defendants filed an Answer to the

Amended Complaint. [Doc. 23]. On October 3, 2019, the Defendants filed

a Motion for Summary Judgment. [Doc. 32]. The Defendants argue that


                                          2

         Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 2 of 9
summary judgment should be granted because they have sovereign and

qualified immunity against the Plaintiff’s claims and the record shows that

they did not use excessive force against the Plaintiff. [Doc. 33 at 1]. On

October 25, 2019, the Plaintiff filed a response to the Defendants’ Motion for

Summary Judgment. [Doc. 40]. The time for the Defendants to file a reply

has passed.1

         Having been fully briefed, this matter is ripe for disposition.

II.      STANDARD OF REVIEW

         Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

         The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine


1   On April 22, 2020, this matter was reassigned to the undersigned.
                                             3

           Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 3 of 9
issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). The nonmoving

party must present sufficient evidence from which “a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord

Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th Cir. 1995).

      When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct.




                                      4

        Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 4 of 9
2658, 2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

III.   DISCUSSION

       A.    Sovereign Immunity

       A suit against a state official in his official capacity is construed as

against the state itself. Will v. Michigan Dep't of State Police, 491 U.S. 58,

71 (1989). It is well settled that neither a state nor its officials acting in their

official capacities are “persons” subject to suit under 42 U.S.C. § 1983. Id.;

see Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690 n.55 (1978). Moreover,

the Eleventh Amendment generally bars lawsuits by citizens against non-

consenting states brought either in state or federal courts. See Alden v.

Maine, 527 U.S. 706, 712-13 (1999); Seminole Tribe of Florida v. Florida,

517 U.S. 44, 54 (1996).

       Although Congress may abrogate the states' sovereign immunity, it

has not chosen to do so for claims under 42 U.S.C. § 1983. See Quern v.

Jordan, 440 U.S. 332, 343 (1979). Likewise, North Carolina has not waived

its sovereign immunity by consenting to be sued in federal court for claims

brought under 42 U.S.C. § 1983. See generally Mary's House, Inc. v. North

Carolina, 976 F. Supp. 2d 691, 697 (M.D.N.C. 2013) (claim under 42 U.S.C.

§ 1983 barred by sovereign immunity of North Carolina). As such, the


                                         5

         Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 5 of 9
Defendants are entitled to summary judgment on the Plaintiff's claims

against them in their official capacities and the Court will grant the

Defendants’ Motion for Summary Judgment on those claims.

      B.    Excessive Force and Failure to Intervene

      The Eighth Amendment prohibits prison officials from unnecessarily

and wantonly inflicting pain on prisoners. Hill v. Crum, 727 F.3d 312, 317

(4th Cir. 2013). “An inmate’s Eighth Amendment excessive force claim

involves both an objective and a subjective component.” Brooks v. Johnson,

924 F.3d 104, 112 (4th Cir. 2019). “The objective component asks whether

the force applied was sufficiently serious to establish a cause of action.” Id.

The subjective component “ultimately turns on whether force was applied in

a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Id. at 112-13. The test

for evaluating whether officers acted maliciously or wantonly considers (1)

the need for the application of force; (2) the relationship between the need

and the amount of force that was used; (3) the extent of any reasonably

perceived threat that the application of force was intended to quell; and (4)

any efforts made to temper the severity of a forceful response. Thompson

v. Virginia, 878 F.3d 89, 99 (4th Cir. 2017) (citation omitted).

      Here, the parties dispute the circumstances surrounding the use of


                                       6

        Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 6 of 9
force, the need for the use of force, the amount of force that the Defendants

used on the Plaintiff, and whether the amount of force was reasonable under

the circumstances. These questions are genuine disputes of material fact

and must be determined by a jury. As such, the Defendants’ Motion for

Summary Judgment on the Plaintiff’s excessive force and failure to intervene

claims against them in their individual capacities will be denied.

C.    Qualified Immunity

      “Qualified immunity protects officers who commit constitutional

violations but who, in light of clearly established law, could reasonably

believe that their actions were lawful.” Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc). “To determine whether an officer is entitled to

qualified immunity, the court must examine (1) whether the plaintiff has

demonstrated that the officer violated a constitutional right and (2) whether

that right was clearly established at the time of the alleged violation.” E.W.

ex rel. T.W. v. Dolgos, 884 F.3d 172, 178 (4th Cir. 2018) (internal quotation

marks omitted).    The doctrine of qualified immunity “gives government

officials breathing room to make reasonable but mistaken judgments and

protects all but the plainly incompetent or those who knowingly violate the

law.” Smith v. Ray, 781 F.3d 95, 100 (4th Cir. 2015) (internal quotation

marks omitted).


                                      7

        Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 7 of 9
      The Defendants argues that they should be granted qualified immunity

because they did not violate any of Plaintiff’s clearly established rights.

However, the reasonableness of Defendants’ use of force is a jury question

that precludes the Court from determining whether the Defendants violated

the Plaintiff’s clearly established rights at this time. As such, the Defendants’

Motion for Summary Judgment based on qualified immunity will be denied.

IV.   CONCLUSION

      For the reasons stated herein, the Defendants’ Motion for Summary

Judgment will be granted in part and denied in part. The Motion will be

granted with respect to the Plaintiff’s claims against the Defendants in their

official capacities and will be denied with regard to the Plaintiff’s other claims.

This case will proceed to trial.2

      In light of the current circumstances, the Court does not anticipate

being able to set this matter for trial until 2021 at the earliest. To facilitate a

resolution of this case before that time, the parties may request a judicial

settlement conference before the Magistrate Judge. See LCvR 16.3(d)(2).

                                     ORDER

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion for



2 The Plaintiff will proceed to trial pro se. [See Misc. Case No. 3:19-mc-00013-MR Doc.
4: Order of Suspension of Prisoner Assistance Program].
                                          8

         Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 8 of 9
Summary Judgment [Doc. 32] is GRANTED with respect to the Plaintiff’s

claims against the Defendants in their official capacities and is DENIED with

respect to the Plaintiff’s other claims.

      IT IS SO ORDERED.
                                Signed: July 22, 2020




                                           9

        Case 1:18-cv-00044-MR Document 41 Filed 07/22/20 Page 9 of 9
